Citation Nr: 1828775	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-25 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to April 12, 2012, for the grant of improved death pension and special monthly pension based on the need for aid and attendance.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from July 1942 to October 1945.  He died in December 1988 and the appellant claims as the surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania.

The appellant originally requested a videoconference hearing before a representative of the Board, but in March 2018 she notified the Board that she did not want a hearing due to her difficulties with mobility.  As such, the Board will consider her hearing request withdrawn.


FINDINGS OF FACT

1.  An informal claim for improved death pension and special monthly pension based on the need for aid and attendance benefits was received on April 12, 2012; an October 2012 rating decision granted entitlement to such benefits, effective April 12, 2012, the date of receipt of the informal claim.

2.  Prior to the April 12, 2012, informal claim, there were no pending requests for pension benefits that remained unadjudicated.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 12, 2012, for the grant of improved death pension and special monthly pension based on the need for aid and attendance benefits have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.3, 3.151, 3.342, 3.400, 4.17 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The appellant has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Earlier Effective Date

The appellant seeks an earlier effective date for a grant of improved death pension and special monthly pension based on the need for aid and attendance benefits.  She believes that benefits are warranted from September 2011, when she contends that her original claim for benefits was submitted.  

Claims for VA non-service-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(i).

The effective date of an award of pension shall be fixed in accordance with facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110.  

Unless specifically provided otherwise in the statute, the effective date of an award based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

During the pendency of this appeal, VA amended it regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises, and eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims.  See 79 Fed. Reg. 57,696 (Sep. 25, 2014) (effective Mar. 24, 2015).  However, this amendment only applies to claims or appeals filed on or after March 24, 2015.  Id.  Claims or appeals pending on that were pending on that date are to be decided by the regulations as they existed prior to the amendment.  Id.  As the appellant's claim was pending on March 24, 2015, the Board will apply the laws and regulations as they existed prior to the amendment in determining whether a submission constituted a claim for benefits.  Id. 

Prior to this change, a "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his or her representative, may be considered an informal claim under the prior version of 38 C.F.R. § 3.155 (2014) that was effective at the time the appellant's then representative submitted an intent to file a claim for pension benefits.  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).  The determination that a communication constitutes an informal claim revolves around the factual findings of whether the claimant identified the benefits sought as well as whether there was an indication of intent to apply for benefits.  Reeves v. Shinseki, 682 F.3d 988, 993 (Fed. Cir. 2012).

A VA Form 21-22 appointing the Wayne County Veterans Service Agency as the appellant's representative is of record, dated August 23, 2011.

On April 12, 2012, VA received correspondence from the appellant via her representative requesting pension and aid and attendance benefits.  This was taken as an informal claim.  Some of the material received by VA in April 2012 was dated in August 2011, September 2011, and January 2012.  

In a letter from the appellant's Congresswoman, received by VA on April 30, 2012, indicated that the appellant, "has filed for aid[] and attendance twice in the last seven months, [the appellant] has been informed that every time she has filed her claim that it has been lost or considered incomplete."  The correspondence to VA included the appellant's original communication with the Congresswoman indicating that when the appellant's representative contacted the Philadelphia RO "they can't find either the packet (application) that he sent out 9/9/2011 or 1/5/2012.  He has sent a new packet 4/10/12 which was a combination of the 1st two and a letter asking for expedited treatment since [the application] was filed in Sept[ember] and now 'April and can't find.'"

The appellant subsequently submitted a claim for benefits that was received on June 7, 2012.  Therein, she stated, "This information is to be added to an application submitted on April 10, 2012 made through Wayne County Veterans Service Agency and the Buffalo Regional American Legion Office.  This application contained both an earlier application dated September 19, 2011 and one on January 5, 2012 which could not be located in April 2012."  (Emphasis in original.)

An October 2012 rating decision ultimately granted entitlement to the claimed benefits, effective April 12, 2012.

In her July 2014 VA Form 9, the appellant contended that she filed what should have been interpreted as a claim for pension and aid and attendance benefits on September 9, 2011.  The appellant alleged that based on the submission of the Veteran's death certificate the VA employee should have known that the submitted form (VA Form 21-526) was the incorrect form and that the full intent of the submission was for pension and aid and attendance benefits.  She contended that the VA employee should have requested that the appellant complete the proper form (VA Form 21-534).

Again, the appellant argues that an effective date of September 2011 is appropriate, based on the claim she believes was submitted at that time.  The Board notes that the appellant's former representative contended that claims were submitted in September 2011 and January 2012.  Communications dated in August 2011, September 2011, and January 2012 are of record; however, these communications were not received by VA until April 12, 2012, or later.  It is unclear whether the September 2011 and January 2012 claims were not submitted to VA by the appellant's then representative, but there simply is no evidence that VA received a claim for benefits from the appellant prior to the current effective date of April 12, 2012.

Based on the foregoing, the Board concludes that the criteria for an effective date prior to April 12, 2012, for improved death pension and special monthly pension based on the need for aid and attendance benefits have not been met.  The Board certainly is sympathetic in that it appears clear that the appellant intended to file a claim for benefits in September 2011 and again in January 2012, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation.  In this case, there is no evidence to suggest that claims were received by VA in either September 2011 or January 2012.  Therefore, April 12, 2012, is the appropriate effective date for his award.  We also note that post-box rules do not apply because the documents were funneled through the representative instead of being mailed to VA.

As such, an effective date earlier than April 12, 2012, is not warranted.  The benefit of the doubt doctrine is not for application because the preponderance of the above discussed evidence is against the claim.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

ORDER

Entitlement to an effective date prior to April 12, 2012, for the grant of improved death pension and special monthly pension based on the need for aid and attendance is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


